Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00714-CR

                                 Tommy HARDEMAN,
                                     Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                    From the 390th District Court, Travis County, Texas
                           Trial Court No. D-1-DC-12-201869
                     The Honorable Julie H. Kocurek, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, appointed counsel’s motion to
withdraw is GRANTED and the trial court’s judgment is AFFIRMED.

      SIGNED October 2, 2013.


                                             _____________________________
                                             Marialyn Barnard, Justice